              Case 3:20-cv-05253-RJB Document 42 Filed 09/03/20 Page 1 of 6




 1                                                                          The Honorable Robert J. Bryan
 2

 3

 4

 5

 6
                                      UNITED STATES DISTRICT COURT FOR THE
 7                                          WESTERN OF WASHINGTON
                                                  AT TACOMA
 8

 9   JOSEPH N. D'AMICO, an individual;
     FORT DISCOVERY CORP, a Washington                             No. 3:20-cv-05253-RJB
10   corporation; SECURITY SERVICES
     NORTHWEST, INC., a Washington                                 DEFENDANT KATHLEEN KLER’S
11   corporation,                                                  MOTION FOR SUMMARY
                                                                   JUDGMENT
12                                                   Plaintiffs,

                 v.                                                NOTE OF MOTION CALENDAR:
13
     JEFFERSON COUNTY, a Washington                                SEPTEMBER 25, 2020
14
     county; DAVID STANKO; ROBERT                                  WITHOUT ORAL ARGUMENT
15   GEBO; KATHLEEN KLER,

16                                                 Defendants.

17

18                          I.          INTRODUCTION AND SUMMARY OF ARGUMENT

19               Former Jefferson County Commissioner Kathleen Kler moves for summary
20   judgement of the sole claim against her: civil conspiracy under state law. Commissioner Kler
21
     denies that she engaged in any civil conspiracy. Plaintiffs are required to produce clear,
22
     cogent and convincing evidence of the conspiracy, and cannot. It has been over six months
23
     since this lawsuit was filed and it alleges conduct that occurred years ago. In the absence of
24

25   admissible evidence meeting the standard, the case against Kler must be dismissed.

26

27
     DEFENDANT KATHLEEN KLER’S MOTION FOR                             KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     SUMMARY JUDGMENT - 1                                                            ATTORNEYS AT LAW
                                                                               801 SECOND AVENUE, SUITE 1210
     3:20-cv-05253-RJB                                                          SEATTLE, WASHINGTON 98104
                                                                                    PHONE: (206) 623-8861
     1329-00014/Kler Motion for Summary Judgment                                     FAX: (206) 223-9423
              Case 3:20-cv-05253-RJB Document 42 Filed 09/03/20 Page 2 of 6




                                                           II.   FACTS
 1
                 This case was filed March 16, 2020. ECF #1. In the initial complaint, all sitting
 2

 3   County Commissioners were named as defendants, as well as Kathleen Kler, a former

 4   commissioner. Id. A First Amended Complaint was filed April 16, 2020, and still named Kler
 5   and the current commissioners. ECF #17. A Second Amended Complaint was filed July 15,
 6
     2020, and dropped the current commissioners, but maintained the claim against Kler. ECF
 7
     #32.
 8
                 In the Second Amended Complaint, Plaintiffs allege that former Sheriff Dave Stanko
 9

10   “implemented a plan to shut down the gun range outside of the legal process.” ECF #32,

11   Paragraph 4.12. Plaintiffs allege that Kathleen Kler knew of and “supported his actions.” Id.

12   Paragraph 4.16. The sole cause of action against Kler is the allegation that she engaged in a
13   civil conspiracy with Stanko. Id. Paragraph 5.39.
14
                 Kler’s testimony is that she did not enter into any conspiracy with the Sheriff.
15
     Declaration of Kler. She did believe that the Sheriff was taking legal and appropriate steps
16
     to end illegal shooting on Plaintiffs’ property. Id. She thanked him for his work. This was
17

18   not an agreement to do anything. Id. She never believed the Sheriff was acting illegally, with

19   an illegal purpose or illegal means. She denied any conspiracy. Id.

20                                                 III.   LAW AND ARGUMENT
21
               To establish a civil conspiracy, Plaintiffs must prove by clear, cogent and convincing
22
     evidence that (1) two or more people combined to accomplish an unlawful purpose, or
23
     combined to accomplish a lawful purpose by unlawful means; and (2) the conspirators
24
     entered into an agreement to accomplish the object of the conspiracy. Corbit v. J.I. Case Co.,
25

26   70 Wash.2d 522, 528–29, 424 P.2d 290 (1967). Mere suspicion or commonality of interests

27
     DEFENDANT KATHLEEN KLER’S MOTION FOR                            KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     SUMMARY JUDGMENT - 2                                                           ATTORNEYS AT LAW
                                                                              801 SECOND AVENUE, SUITE 1210
     3:20-cv-05253-RJB                                                         SEATTLE, WASHINGTON 98104
                                                                                   PHONE: (206) 623-8861
     1329-00014/Kler Motion for Summary Judgment                                    FAX: (206) 223-9423
              Case 3:20-cv-05253-RJB Document 42 Filed 09/03/20 Page 3 of 6




     is insufficient to prove a conspiracy. Wilson v. State, 84 Wn. App. 332, 351, 929 P.2d 448,
 1
     459 (1996) “[When] the facts and circumstances relied upon to establish a conspiracy are as
 2

 3   consistent with a lawful or honest purpose as with an unlawful undertaking, they are

 4   insufficient.” .All Star Gas, Inc., of Washington v. Bechard, 100 Wn. App. 732, 740, 998 P.2d
 5   367, 372 (2000).
 6
                 To preclude summary judgment of a civil conspiracy claim, a nonmoving party may
 7
     not rely solely on speculation and argumentative assertions. Upon the submission by the
 8
     moving party of adequate declarations, the nonmoving party must set forth specific
 9

10   admissible facts to rebut the moving party's contentions and show that a genuine issue as to

11   a material fact exists. .Allard v. Bd. of Regents of Univ. of Washington, 25 Wn. App. 243,

12   247, 606 P.2d 280, 282 (1980). For example, in Allard:
13                     Dr. Allard alleges that the faculty of his department at the University agreed
14                     to disregard his teaching ability thereby insuring he would be denied tenure.
                       In support of this allegation he points to correspondence between his
15                     department chairman and others expressing reservations about his teaching
                       ability which is inconsistent with other correspondence to him praising
16                     those abilities. He also points to irregularities in his personnel file and to an
                       affidavit by a senior faculty member, Dr. Rey, that he told other faculty to
17                     disregard Allard's teaching ability in considering him for tenure. But in none
18                     of these is there evidence of an agreement. If evidence of an agreement is
                       not provided, a conspiracy cannot be established.
19

20   Allard v. Bd. of Regents of Univ. of Washington, 25 Wn. App. 243, 247–48, 606 P.2d 280,

21   282–83 (1980).
22
                 Here, there is an absence of any agreement. Declaration of Kler. And even if former
23
     Sheriff Stanko can be shown to have acted with illegal purpose or motive, there is no evidence
24
     that Kler knew or approved of an illegal purpose or motive. There is a manifest lack of
25

26

27
     DEFENDANT KATHLEEN KLER’S MOTION FOR                             KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     SUMMARY JUDGMENT - 3                                                            ATTORNEYS AT LAW
                                                                               801 SECOND AVENUE, SUITE 1210
     3:20-cv-05253-RJB                                                          SEATTLE, WASHINGTON 98104
                                                                                    PHONE: (206) 623-8861
     1329-00014/Kler Motion for Summary Judgment                                     FAX: (206) 223-9423
              Case 3:20-cv-05253-RJB Document 42 Filed 09/03/20 Page 4 of 6




     evidence and the Motion for Summary Judgement dismissing all claims against Kler should
 1
     be granted.
 2

 3   DATED: September 3, 2020

 4                                                 KEATING, BUCKLIN & McCORMACK, INC., P.S.

 5

 6                                                 By: /s/ Andrew Cooley
                                                   Andrew Cooley, WSBA #15189
 7
                                                   801 Second Avenue, Suite 1210
 8                                                 Seattle, WA 98104
 9                                                 Phone: (206) 623-8861
                                                   Fax: (206) 223-9423
10                                                 Email: acooley@kbmlawyers.com

11                                                 JEFFERSON COUNTY PROSECUTING
                                                   ATTORNEY’S OFFICE
12

13                                                 Philip C. Hunsucker, Chief Civil Deputy Prosecuting
                                                   Attorney, WSBA # 48692
14
                                                   P.O. Box1220
15                                                 Port Townsend, WA 98368
                                                   Phone: (360) 385-9219
16
                                                   Fax: (206) 223-9423
17                                                 Email: phunsucker@co.jefferson.wa.us

18

19

20

21

22

23

24

25

26

27
     DEFENDANT KATHLEEN KLER’S MOTION FOR                           KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     SUMMARY JUDGMENT - 4                                                          ATTORNEYS AT LAW
                                                                             801 SECOND AVENUE, SUITE 1210
     3:20-cv-05253-RJB                                                        SEATTLE, WASHINGTON 98104
                                                                                  PHONE: (206) 623-8861
     1329-00014/Kler Motion for Summary Judgment                                   FAX: (206) 223-9423
              Case 3:20-cv-05253-RJB Document 42 Filed 09/03/20 Page 5 of 6




 1                                                 CERTIFICATE OF SERVICE

 2               I hereby certify that on September 3, 2020, I electronically filed the foregoing with

 3   the Clerk of the Court using the CM/ECF system which will send notification of such filing

 4   to the following:

 5               Attorneys for Plaintiffs

 6               Charles Maduell, WSBA No. 15491
                 Law Office of Charles Maduell, PLLC
 7
                 1400 112th Ave. SE, Ste. 100
 8               Bellevue, WA 98004-6901
                 Telephone: (206) 240-194
 9               Email: chuck@charlesmaduell.com
10
                 Attorneys for Plaintiff
11
                 Greg Overstreet, WSBA No. 26682
12
                 Security Services NW & Fort Discovery
13               Office of General Counsel
                 250 Center Park Way
14               Sequim, WA 98382
                 Telephone: (800) 859-3463
15               Fax: (360) 797-8483
16               Email: greg@ssnwhq.com

17
                 Attorneys for Plaintiffs
18
                 Wright Noel, WSBA No. 25264
19               Stacy Goodwin, WSBA No. 39287
                 Carson & Noel, PLLC
20               20 Sixth Avenue N.E.
21               Issaquah, WA 98027
                 Telephone: (425) 395-7786
22               Facsimile: (425) 837-5396
                 Email: wright@carsonnoel.com
23               stacy@carsonnoel.com
                 dana@carsonnoel.com
24

25

26

27
     DEFENDANT KATHLEEN KLER’S MOTION FOR                           KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     SUMMARY JUDGMENT - 5                                                          ATTORNEYS AT LAW
                                                                             801 SECOND AVENUE, SUITE 1210
     3:20-cv-05253-RJB                                                        SEATTLE, WASHINGTON 98104
                                                                                  PHONE: (206) 623-8861
     1329-00014/Kler Motion for Summary Judgment                                   FAX: (206) 223-9423
              Case 3:20-cv-05253-RJB Document 42 Filed 09/03/20 Page 6 of 6




 1               Attorneys for Jefferson County

 2               Philip C. Hunsucker, WSBA 48692
                 Chief Civil Deputy Prosecuting Attorney
 3
                 Jefferson County
 4               P.O. Box 1220
                 Port Townsend, WA 98368
 5               Telephone: (360) 385-9219
                 Email: phunsucker@co.jefferson.wa.us
 6

 7
     DATED: September 3, 2020
 8

 9
                                                    /s/ Andrew Cooley
10                                                  Andrew Cooley, WSBA #15189
11
                                                    801 Second Avenue, Suite 1210
12                                                  Seattle, WA 98104
                                                    Phone: (206) 623-8861
13                                                  Fax: (206) 223-9423
                                                    Email: acooley@kbmlawyers.com
14

15

16

17

18

19

20

21

22

23

24

25

26

27
     DEFENDANT KATHLEEN KLER’S MOTION FOR                   KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     SUMMARY JUDGMENT - 6                                                  ATTORNEYS AT LAW
                                                                     801 SECOND AVENUE, SUITE 1210
     3:20-cv-05253-RJB                                                SEATTLE, WASHINGTON 98104
                                                                          PHONE: (206) 623-8861
     1329-00014/Kler Motion for Summary Judgment                           FAX: (206) 223-9423
